STRANCH, Circuit Judge,
concurring.
I concur in the majority opinion — I agree that even if Nogan’s testimony had been admitted, summary judgment for the Defendants was appropriate. I write separately to address an issue not necessary to resolution of this case — the apparent confusion here and in a number of cases regarding the admissibility of expert testimony. This recurring issue arises at the intersection of the expert requirements of qualification, relevance and reliability and the nature of our adversary system.
Consider this case. Nogan holds a degree in mechanical engineering, has been trained as a forensic engineer and accident reconstructionist, and his 30 years of experience with machinery large and small has included some work with the electrical systems in machinery. His CV indicates that he has experience with electrical generator sets, electrical and noise control engineering, and electro-mechanical interfaces. Is he qualified to assist the jury in understanding whether a wiring problem in the mower might have led to the accident at issue? I think so. Defendants argue that more is required but, as we have noted before, a generally experienced expert’s “unfamiliarity with some specific aspects of the subject at hand merely affect[s] the weight and credibility of [the] testimony, not its admissibility.” Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 294 (6th Cir.2007) (internal quotation marks omitted). “An expert’s lack of experience in a particular subject matter does not render him unqualified so long as his general knowledge in the field can assist the trier of fact.” Dilts v. United Grp. Servs., LLC, 500 Fed.Appx. 440, 446 (6th Cir.2012), cert. denied, — U.S.-, 133 S.Ct. 2022, 185 L.Ed.2d 885 (2013). Our sister circuits agree: “[I]t is an abuse of discretion to exclude testimony simply because the trial court does not deem the proposed expert to be the best qualified or because the proposed expert does not have the specialization the court considers most appropriate.” Pineda v. Ford Motor Corp., 520 F.3d 237, 244 (3d Cir.2008) (internal quotation marks omitted). The qualification inquiry does not ask which expert would be the best; Rule 702 simply asks whether the expert proposed by the party is qualified “by knowledge, skill, experience, training, or education.”
But being qualified as an expert is only the first step — the proposed expert must offer testimony that is relevant and reliable. In Rose v. Truck Ctrs., Inc., 388 Fed.Appx. 528 (6th Cir.2010), the district court excluded the plaintiffs expert, a truck mechanic, from giving testimony on the cause of an accident, noting that the expert had never designed or manufactured a steering gear for a truck. Because his testimony would assist the trier of fact to understand the evidence, we found the expert qualified but affirmed exclusion because the expert’s testimony was not sufficiently reliable. Id at 534-36. Perhaps reliability of the expert opinion was an issue below. But the point is that the issue of qualification of the expert — will the expert’s testimony help the trier of fact? — is a separate inquiry and should not *381be confused with the issue of the reliability of the proposed testimony.
As to qualifications and reliability, moreover, the majority aptly reminds that “the trial court’s role as a gatekeeper is not intended to serve as a replacement for the adversary system.” Fed.R.Evid. 702 advisory comm.’s note, 2000 amend, (quotation marks omitted). In our legal system, “rejection of expert testimony is the exception” not the rule, In re Scrap Metal Antitrust Litigation, 527 F.3d 517, 530 (6th Cir.2008), and credibility of an expert witness and weight to give her testimony are matters entrusted to the trier of fact. As Daubert notes, “[vigorous cross-examination, presentation of contrary evidence, and careful instruction on the burden of proof are the traditional and appropriate means of attacking shaky but admissible evidence.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).